EXHIBIT 10.1 August 14, 2009 Robert Preus Helen Hull Abundant Renewable Energy, LLC Renewable Energy Engineering, LLC Re:Proposal to Acquire Substantially all of the Assets of Abundant Renewable Energy and Renewable Energy Engineering, LLC Dear Robert and Helen: This letter is intended to summarize the principal terms of a proposal by Helix Wind, Corp. or a wholly-owned subsidiary thereof(“Buyer”)regarding its possible acquisition of substantially all of the business assets of Abundant Renewable Energy, LLC (“ARE”) and Renewable Energy Engineering, LLC (“REE”) subject to asset purchase agreements, employment and consulting agreements and such other ancillary documents and contracts as the parties agree are necessary (collectively the “Definitive Agreements”) to be entered into by the parties.ARE and REE are sometimes collectively referred to herein as “Sellers.”The transaction is referred to herein as the “Acquisition”. PART ONE- NON-BINDING PROVISISONS 1.Purchase of Assets.At Closing (as defined below), Buyer will purchase from ARE all the business assets of ARE relating to ARE’s design, manufacture, marketing, sales and service of wind turbines, towers, electronic controls, related equipment and software, accounts receivable, pre-paid items (to the extent transferable by Sellers) and cash (to the extent permitted by the Court) (the “ARE Purchased Assets”) on the terms set forth below.Buyer will simultaneously purchase from REE all of the business assets of REE related to the engineering, design and testing of wind turbines, towers, electronic controls and related equipment and software (“REE Purchased Assets”).As part of the Acquisition, at the Closing Robert Preus (“Preus”) and his co-inventors, if any, will assign to Buyer all of Preus’s right, title and interest in all patents, patent applications (both provisional and non-provisional), and inventions (patentable or not) relating to wind turbines, controls for wind turbines or any other aspects of power generation by means of wind energy.Buyer will assume and pay all identified contractual liabilities associated with the ARE Purchased Assets and REE Purchased Assets, including without limitation all obligations todeliver turbines to purchasers whose orders have been accepted by ARE as of the Closing Date (as defined below), warranty obligations, equipment and software lease and license agreements and such other liabilities as the parties may agree (collectively the “Assumed Liabilities”). It is expected that Sellers, Preus and Hull would indemnify and hold Buyer harmless against all liabilities and obligations, other than the Assumed Liabilities, arising from conduct occurring or conditions created prior to the date of Closing related to the Purchased Assets as specified in the Definitive Agreements and any breaches of Sellers’ representations and warranties contained in the Definitive Agreements.10% of the common stock issued to Sellers as consideration for the Acquisition, as provided for in Part One, Section 4.2, will be held for a period to be agreed upon by a mutually agreeable third party as security for the performance of these indemnification obligations by Sellers, Preus and Hull. CONFIDENTIAL
